Citation Nr: 0836176	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome, claimed as decreased circulation of the right hand. 

2.  Entitlement to a disability rating in excess of 20 
percent for type 2 diabetes mellitus with bilateral 
background diabetic retinopathy and impotency.

3.  Entitlement to a disability rating in excess of 10 
percent for sensory neuropathy of the median nerve of the 
left upper extremity for the period of time prior to December 
5, 2007.

4.  Entitlement to a disability rating in excess of 20 
percent for sensory neuropathy of the median nerve of the 
left upper extremity.

5.  Entitlement to a separate, compensable, disability rating 
for bilateral diabetic retinopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for type 2 diabetes mellitus, and associated 
disabilities, and assigned the disability ratings as 
indicated above.  That rating decision also denied service 
connection for a disorder of the right upper extremity.  


FINDINGS OF FACT

1.  Service medical records reveal a fracture of the fifth 
metacarpal of the right hand during service in 1970; the 
injury was splinted and healed without residual disability.

2.  The veteran's upper extremities were evaluated as normal 
upon separation examination.  

3.  There is a current diagnosis of right carpal tunnel 
syndrome.

4.  There is no competent medical evidence linking the 
veteran's current right carpal tunnel syndrome to active 
military service, the hand injury during service, or his 
service-connected type 2 diabetes mellitus.   

5.  The veteran's service-connected type diabetes mellitus is 
manifested by the need for insulin, and restricted diet.  

6.  The evidence does not show that the veteran's service-
connected diabetes mellitus is manifested by episodes of 
ketoacidosis or hypoglycemic reactions that required 
hospitalization or two times per month visits to his diabetic 
care provider or the need for regulation of activities.

7.  The veteran is right handed.  

8.  The medical evidence reveals that prior to December 5, 
2007, the veteran's sensory neuropathy of the left hand was 
manifest by complaints of numbness and paresthesias.  
Electrodiagnostic studies indicate increased latency of 
medial nerve transmissions.  There is no paralysis, muscle 
atrophy, loss of strength, incoordination, tremor, 
deformities, inability to extend or flex fingers or wrist or 
make a fist, or defective opposition or abduction of the 
thumb.

9.  The medical evidence reveals that effective December 5, 
2007, the veteran's sensory neuropathy of the left hand was 
manifest by:  complaints of numbness; tingling; tenderness 
and pain of the wrist; and, mild weakness in grip strength, 
pushing, pulling, and twisting.  There is no paralysis, 
muscle atrophy, incoordination, tremor, deformities, 
inability to extend or flex fingers or wrist or make a fist, 
or defective opposition or abduction of the thumb.

10.  The medical evidence of record reveals that the veteran 
has nonproliferative diabetic retinopathy with distance 
vision was correctable to 20/20, and full visual fields in 
both eyes. 



CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome was not incurred in, or 
aggravated by, active military service, and is not 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. §§ 3.303, 3.310(a) (2007).  

2.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.119 and Diagnostic Code 7913 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the left  upper 
extremity, for the period of time prior to December 5, 2007, 
have not been met.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, § 4.124a, Diagnostic Code 8515 (2007).

4.  The criteria for a disability rating in excess of 20 
percent for peripheral neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, § 4.124a, Diagnostic Code 8515 (2007).

5.  The criteria for a separate, compensable disability 
rating for bilateral diabetic retinopathy have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, § 
4.76, 4.76a, 4.84a, 4.119, Diagnostic Codes 6006, 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided the required notice with 
respect to his claims for service connection in a letter 
dated February 2003. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  He was provided this notice in a 
letter dated October 2007.  

The veteran's claims related to the disability ratings 
assigned for his service-connected disabilities are the 
result of him challenging the initial disability rating 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, however, this case involves the 
assignment of an initial disability ratings upon the grant of 
service connection for diabetes mellitus and the associated 
disabilities, so these requirements are not applicable in the 
instant case.

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claims and multiple VA examinations have been provided.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; VA medical treatment records; and VA 
examination reports. The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims.  

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  This is 
commonly referred to as "secondary" service connection as 
the disability at issue has been caused secondary to some 
service-connected disability.  

The veteran filed his original claim for service connection 
in January 2003.  The primary disability listed was type 2 
diabetes mellitus.  He also listed diabetic retinopathy and 
impotency as claimed disabilities.  These are disabilities 
that are either symptoms of, or present with, the diabetes 
mellitus.  It is clear from the veteran's claim that he was 
claiming service connection for diabetes mellitus and all 
associated disabilities.  The last disability listed on his 
original claim for service connection, VA Form 21-526, was 
"decreased circulation both hands & feet."  The Board has 
reviewed all of the medical evidence of record and there is 
nothing to indicate that the veteran has, or has ever had, 
any vascular disorder resulting in decreased circulation to 
the extremities.  Rather, the evidence indicates that the 
veteran was having symptoms of decreased sensation in the 
extremities.  Ultimately, service connection was granted for 
sensory peripheral neuropathy of the left upper extremity, 
and both lower extremities as associated complications of his 
service-connected diabetes mellitus.  However, service 
connection for the right upper extremity has been denied.  

The veteran's service medical records are complete.  A May 
1970 service treatment record reveals that the veteran 
incurred a fracture of the fifth metacarpal of the right hand 
when he was injured by having his hand closed in a door.  He 
was treated with a splint and the fracture healed without 
residual disability.  In October 1973, separation examination 
of the veteran was conducted.  Clinical evaluation of the 
veteran's upper extremities was "normal," with no 
abnormalities noted by the examining physician.  The examiner 
specifically noted "fracture of 5th metacarpal right hand 
1970.  Splinted.  Healed."

In February 2004, private nerve conduction studies of the 
veteran were conducted.  The examination report stated that 
the "nerve conduction study is indicative of a right carpal 
tunnel syndrome.  There is no electrophysiologic evidence of 
any other peripheral neuropathy involving the right upper 
extremity."  A private outpatient treatment record dated 
April 2004 indicates a diagnosis of bilateral carpal tunnel 
syndrome.  

In December 2007, a VA examination of the veteran was 
conducted.  After full examination, the examining physician's 
diagnostic impression was that the veteran had right carpal 
tunnel syndrome and that it was "speculative whether this is 
related to or secondary to diabetes."

The preponderance of the evidence is against the veteran's 
claim for service connection for right carpal tunnel 
syndrome.  There is no evidence of any diagnosis of carpal 
tunnel syndrome during active service.  There is no competent 
medical evidence which links the veteran's right carpal 
tunnel syndrome to active military service, the right hand 
injury during service, or the veteran's service-connected 
diabetes mellitus.  Accordingly, service connection must be 
denied.  

III.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The present appeal involves the initial disability ratings 
assigned for the veteran's service-connected type 2 diabetes 
mellitus and the associated peripheral neuropathy of the left 
upper extremity along with a claim for a separate, 
compensable, disability rating for diabetic retinopathy of 
the eyes.  Accordingly, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2007), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  

A.  Diabetes Mellitus

Service connection is in effect for type 2 diabetes mellitus 
effective from January 29, 2003, which is the date that the 
veteran's claim for service connection was received.  The 
veteran's diabetes mellitus is rated as 20 percent disabling 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, which 
contemplates diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is assigned for the 
requirement of insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned for the 
requirements of a 40 percent evaluation and, in addition, 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
evaluation is assigned for the requirements of a 40 percent 
evaluation, and in addition, episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 further instructs to "evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913."  38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Private medical records dating from 1993 reveal that the 
veteran was diagnosed with type 2 diabetes mellitus.  Private 
medical records dated 1999 to 2003 reveal that the veteran's 
diabetes mellitus was treated with insulin and restricted 
diet.  These records often show difficulty controlling the 
diabetes mellitus as a result of the veteran's poor 
compliance with his restricted diet.  Private medical records 
also show symptoms of mild background diabetic retinopathy 
and erectile dysfunction as symptoms of the veteran's 
diabetes mellitus.  

In March 2003, a VA Compensation and Pension examination of 
the veteran was conducted.  He reported an initial diagnosis 
of diabetes mellitus in 1986, which was initially treated 
with oral hypoglycemic agents.  He subsequently progressed to 
treatment with insulin.  He reported having symptoms of 
blurred vision which corrected well with prescription 
glasses.  The veteran further reported being employed as a 
forklift operator in a paper plant.  

In October 2004, another VA examination of the veteran was 
conducted.  The physician noted that the veteran did not 
experience any episodes of ketoacidosis or hypoglycemic 
reactions since being diagnosed with diabetes mellitus, nor 
had the disorder required any periods of hospitalization.  
The veteran reported seeing his diabetic care provider every 
three months.  The diagnosis was poorly controlled diabetes 
mellitus.  

A September 2005 letter from the veteran's private physician 
states that he has been treating the veteran for insulin 
controlled type 2 diabetes mellitus for 15 years.  The 
physician specifically states that the veteran "has followed 
a prescribed restricted activity regimen for peripheral 
neuropathy and peripheral artery disease.  He has also 
observed dietary restrictions and has achieved fair blood 
sugar control."  The Board notes that this physician's 
assertions with respect to restriction of activities are 
entirely unsupported by the other contemporaneous medical 
evidence of record.  All of the other medical evidence of 
record specifically indicates that the veteran is obese and 
that he has been encouraged to exercise more to help control 
his weight and his diabetes, as noted in a January 2005 VA 
treatment record.  There is also evidence of record showing 
that the veteran has various orthopedic disorders such as 
arthritis of the knees and that restriction of activity has 
been in relation to that nonservice connected disorder, and 
not a result of the service connection diabetes mellitus.  

The Court has in the past held that in order for a veteran to 
be entitled to a 40 percent disability rating for diabetes 
mellitus under Diagnostic Code 7913, the evidence must show 
that it is medically necessary for the veteran to avoid 
strenuous occupational and recreational activities.  Camacho 
v. Nicholson, 21 Vet. App. 360, 361 (2007).  Similarly, the 
conjunctive "and" contained in Diagnostic Code 7913 
reflects that all criteria must be met to establish 
entitlement to a 40 percent rating.  Id. at 366 (citing 
Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 
2001)).  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Id. at 363-64.

While the evidence of record demonstrates that the veteran 
uses insulin and has a restricted diet to control his 
diabetes mellitus, there is no suggestion that the veteran 
had to regulate his activities because of his disease.  
Rather, VA treatment records indicate that the veteran was 
encouraged to diet, become more active, and exercise more 
regularly in order to better control his diabetes mellitus. 

In December 2007, the most recent VA examination of the 
veteran was conducted.  The veteran again indicated that he 
had not experienced any episodes of ketoacidosis or 
hypoglycemic reactions since being diagnosed with diabetes 
mellitus, nor had the disorder required any periods of 
hospitalization.  The examiner indicated no restriction of 
activities on account of diabetes.  The veteran reported that 
his "physician recommended some exercises, but he did not do 
it.  He also has had bilateral knee replacements and back 
pain."  The examiner noted that the veteran's diabetes 
mellitus was treated with insulin twice a day.  The veteran 
reported seeing his VA physician approximately every six 
months and his private physician every "three months or 
sometimes every two weeks if he needs to."  Review of the 
veteran's private treatment records does not reveal that his 
frequent private medical treatment appointments are 
specifically to manage his service-connected diabetes 
mellitus, but rather other nonservice connected disabilities.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for his 
service-connected diabetes mellitus.  The medical evidence of 
record shows that the veteran's service-connected diabetes 
mellitus is manifested by the need for insulin, and 
restricted diet which is exactly the criteria as contemplated 
by the presently assigned 20 percent disability rating.  The 
evidence clearly does not show that the veteran has 
ketoacidosis or hypoglycemic reactions that require 
hospitalizations or twice monthly visits to his diabetic care 
provider.  Accordingly, a disability rating in excess of 40 
percent for type 2 diabetes mellitus is not warranted.  The 
key question is whether the veteran's diabetes mellitus 
requires regulation of activities which would meet the 
criteria contemplated by a 40 percent rating.  A single 
letter dated in 2005 from the veteran's private physician 
indicates that regulation of activities is necessary to treat 
the veteran's diabetes mellitus.  However, all of the other 
medical evidence does not show this to be the case.  All 
contemporaneous medical treatment records have recommended an 
increase in activity level and exercise by the veteran to 
help in the treatment of diabetes mellitus.  To the extent 
that the medical evidence of record shows that the veteran's 
diabetes mellitus has been poorly controlled at times, this 
has been related to his noncompliance with his restricted 
diet and recommended increase in exercise.  Again, the 
medical evidence of record shows that the veteran's service-
connected diabetes mellitus is manifested by the need for 
insulin, and restricted diet without a need for restriction 
of activities.  The evidence also shows that this level of 
disability has been in effect since the date service 
connection was granted. Accordingly, a disability rating in 
excess of 20 percent must be denied.  

B.  Neuropathy

The veteran's service-connected diabetic sensory neuropathy 
of the median nerve of the left upper extremity is rated at a 
10 percent disability rating for the period of time prior to 
December 5, 2007.  As of that date his disability rating was 
increased to 20 percent.  

On entrance examination in January 1970, the veteran 
indicated that he was right handed.  Accordingly, the 
disability rating involving the veteran's left hand involves 
rating the minor extremity.  

Diseases of the peripheral nerves and their residuals are 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  Incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis, whether 
due to varied level of a nerve lesion or to partial 
regeneration.  When involvement is wholly sensory, the rating 
should be for a mild or at most moderate degree.  
Consideration is given to deformities, inability to extend or 
flex fingers or wrist or make a fist, and defective 
opposition or abduction of the thumb.  Ratings are for 
unilateral involvement.  For incomplete paralysis of the 
median nerve, a ten percent rating is warranted for mild 
symptoms. A 20 percent rating is warranted for moderated 
symptoms on the minor, or non- dominant, side.  A 40 percent 
rating is warranted for severe symptoms on the non- dominant 
side.  Higher ratings are warranted for complete paralysis. 
38 C.F.R. § 4.124a, Diagnostic Code 8515.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that assigned for moderate incomplete 
paralysis.  38 C.F.R. § 4.123 (2007).

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

In February 2003, private nerve conduction studies of the 
veteran were conducted.  The examination report revealed 
increased latency in the left median nerve.  The report 
further indicated an assessment that the "nerve conduction 
study is indicative of a sensory neuropathy with a 
superimposed left carpal tunnel."  

At the March 2003 VA examination the veteran reported having 
paresthesias of the left hand and arm.  Neurologic 
examination did not reveal any abnormality of the upper 
extremities.  However, a diagnosis of sensory neuropathy of 
the left median never was made based upon the prior nerve 
conduction studies.  

In October 2004, another VA examination of the veteran was 
conducted.  The veteran reported symptoms related to 
bilateral carpal tunnel syndrome, and did not indicate any 
other specific complaints of neurologic symptoms.  

In December 2007, the most recent VA examination of the 
veteran was conducted.  The veteran reported symptoms of 
sensory neuropathy of the left hand with complaints of 
numbness; tingling; tenderness; and pain of the wrist.  
Physical examination revealed a mild weakness in grip 
strength, pushing, pulling, and twisting involving the left 
hand and wrist.  There was no evidence of paralysis, muscle 
atrophy, incoordination, tremor, deformity, inability to 
extend or flex fingers or wrist or make a fist, or defective 
opposition or abduction of the thumb.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for sensory 
neuropathy of the median nerve of the left upper extremity, 
for the period of time prior to December 5, 2007.  The weight 
of competent medical evidence shows that the veteran's nerve-
related symptoms of diabetic neuropathy were substantially 
sensory in the form of pain and numbness.  Prior to December 
2007 there was no evidence of loss of function, deformity, or 
motor deficit. During this period of time, the Board 
concludes that the veteran's diabetic neuropathy of the 
median nerve are best described as mild. Accordingly, a 
disability rating in excess of 10 percent is not warranted 
prior to December 5, 2007.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for sensory 
neuropathy of the median nerve of the left upper extremity, 
for the period of time beginning on December 5, 2007.  The 
weight of competent medical evidence shows that the veteran's 
nerve-related symptoms of diabetic neuropathy were first 
manifested by some mild weakness as noted in the December 
2008 VA examination report.  There is no evidence of weakness 
prior to this.  With evidence of mild weakness and mild 
sensory impairment, the Board concludes that, effective 
December 5, 2007, the veteran's diabetic neuropathy of the 
median nerve is best described as moderate.  Accordingly, a 
disability rating in excess of 20 percent is not warranted.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

C.  Diabetic Retinopathy

Service connection is in effect for "diabetes mellitus, type 
2, with noncompensable complication of diabetic retinopathy 
of both eyes and impotency," at a 20 percent disability 
rating under Diagnostic Code 7913.  

As noted above, Diagnostic Code 7913 specifically instructs 
to "evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913."  38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1).

Diabetic retinopathy, also known as diabetic retinitis, is 
rated from 10 to 100 percent for impairment of visual acuity 
or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating during periods of 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006.  
Visual acuity rating is based on the best distance vision 
obtainable with best correction by glasses except in cases 
involving keratocomus or where the spherical correction 
between the two eyes varies by more than four diopters.  38 
C.F.R. § 4.75, 4.84a, Table V.  Neither exception is evident 
in this case.

Ratings for contraction of visual field in each eye are 
determined by computing an average concentric contraction 
using test results from a Goldman perimeter chart.  38 C.F.R. 
§ 4.76, 4.76a, 4.84a, Diagnostic Code 6080.  Maculopathy is 
any pathological condition of the macula retinae. Dorland's 
Illustrated Medical Dictionary, 978 (28th Ed. 1994). 

A private medical record dated May 2002 is the first 
indication that the veteran was diagnosed with diabetic 
retinopathy.  

In March 2003, VA Compensation and Pension examination of the 
veteran was conducted.  He reported having "some visual 
difficulties and the symptoms consist of blurring and correct 
well with prescription glasses."  On VA eye examination his 
vision was correctable to normal, 20/20, in both eyes.  No 
diabetic eye disease was noted in the right eye and mild non-
proliferative diabetic retinopathy was noted in the left eye.  

A VA outpatient eye treatment record dated July 2004 reveals 
that a diabetic eye examination was conducted with the 
results being "normal."  His vision was correctable to 
20/20 in both eyes.  

A May 2005 VA diabetic eye care examination again revealed 
that the veteran's vision was correctable to 20/20 in both 
eyes.  This examination also indicates "no diabetic 
retinopathy both eyes."  

In December 2007, the most recent VA eye examination of the 
veteran was conducted.  Again this examination revealed that 
the veteran's distance vision was correctable to 20/20 in 
both eyes.  The veteran's visual fields were noted to be full 
and without defect.  Nonproliferative diabetic retinopathy 
was noted.  

The preponderance of the evidence is against the assignment 
of a separate compensable disability rating for the veteran's 
diabetic retinopathy.  The evidence clearly shows that the 
veteran has background diabetic retinopathy without any 
impairment to visual function.  The medical evidence reveals 
that the veteran's vision is correctable to normal with 
glasses and that he does not have any deficit in the visual 
field.  Accordingly he does not show that his visual symptoms 
warrant the assignment of a separate, compensable, disability 
rating.  

IV.  Conclusion

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the award of service 
connection or the assignment of an increased disability 
ratings, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for type 2 
diabetes mellitus with bilateral background diabetic 
retinopathy and impotency is denied.

A disability rating in excess of 10 percent for sensory 
neuropathy of the median nerve of the left upper extremity, 
for the period of time prior to December 5, 2007, is denied.

A disability rating in excess of 20 percent for sensory 
neuropathy of the median nerve of the left upper extremity is 
denied.

A separate, compensable, disability rating for bilateral 
diabetic retinopathy is denied.

Service connection for right carpal tunnel syndrome, claimed 
as decreased circulation of the right hand, is denied.   



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


